Exhibit 10.3

 

TERM NOTE

 

U.S. $15,000,000

  February 20, 2004

 

FOR VALUE RECEIVED, the undersigned, NOBEL LEARNING COMMUNITIES, INC., a
Delaware corporation (the “Borrower”), hereby promises to pay to the order of
Harris Trust and Savings Bank (the “Lender”) at the principal office of Harris
Trust and Savings Bank, as Administrative Agent, in Chicago, Illinois, in
immediately available funds, the principal sum of Fifteen Million and 00/100
Dollars ($15,000,000) or, if less, the aggregate unpaid principal amount of all
Term Loans made or maintained by the Lender to the Borrower pursuant to the
Credit Agreement, in installments in the amounts called for by Section 1.8(a) of
the Credit Agreement, commencing on April 30, 2009, together with interest on
the principal amount of such Term Loan from time to time outstanding hereunder
at the rates, and payable in the manner and on the dates, specified in the
Credit Agreement.

 

This Note is one of the Term Notes referred to in the Credit Agreement dated as
of February 20, 2004, among the Borrower, the Guarantors party thereto, the
Lenders party thereto, and Harris Trust and Savings Bank, as Administrative
Agent for the Lenders (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits and security provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof. All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement. This Note shall be governed by
and construed in accordance with the internal laws of the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

NOBEL LEARNING COMMUNITIES, INC.

By

 

/s/ Thomas Frank

--------------------------------------------------------------------------------

Name

 

Thomas Frank

Title

 

Chief Financial Officer